Citation Nr: 0510879	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
bilateral knee and foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
August 1971, and from April 1981 to March 1984. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for a nervous condition.

In a September 2003 decision, the Board reopened and remanded 
the veteran's claim of service connection for depression.   


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether or not the 
veteran's anxiety disorder developed before his second period 
of service; hence, the presumption of soundness is not 
rebutted.  

2.  The veteran was treated in service for nervousness and 
anxiety; he was diagnosed three months after service with 
generalized anxiety disorder.  

3.  The veteran's currently diagnosed anxiety disorder 
developed in service and was manifested by nervousness and 
anxiety.  



CONCLUSIONS OF LAW

1.  The veteran is presumed to have been in sound psychiatric 
condition at the time he enlisted in service in April 1981.  
38 U.S.C.A.§ § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2004).

2.  Service connection for anxiety disorder is granted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the veteran's induction examination in October 1980, his 
neurologic status and psychiatric status were normal.  When 
the veteran reported his medical history, he specifically 
denied recurrent headaches and all psychiatric symptoms.  

Service medical records indicate that in August 1981 Dalmane 
was prescribed for insomnia.  The veteran had had a sleep 
disturbance, anxiety and prickly skin sensations.  
Psychological testing had been indicative of chronic somatic 
complaints.  In September 1981 it was noted at a mental 
hygiene clinic that the veteran's sleep disturbance had 
slightly improved.  The veteran indicated that he was mildly 
nervous and had a skin reaction to stress during the day in 
the form of prickly skin sensations.  It was reported that 
the veteran had previously been treated by personal 
physicians for nervousness with Phenobarbital and other 
medications.  Later in September 1981, Dalmane again was 
prescribed to the veteran for a sleep disturbance.  In April 
1983, the veteran complained that he needed medications for a 
sleep problem, nervousness, nail biting, and a feeling that 
things were crawling on him.  The veteran was found unfit for 
further military service in November 1983 by a Physical 
Evaluation Board because of bilateral chondromalacia of the 
patella.

In a June 1984 VA examination, the veteran gave a history of 
insomnia, nervousness, and occasional auditory illusions 
during service.  The examination noted that the veteran was 
very anxious and constantly picked at his face.  The 
impression was generalized anxiety disorder.

In an August 1984 rating decision, the RO granted service 
connection for chondromalacia of both knees (assigning a 20 
percent rating), and pes planus (assigning a 10 percent 
rating).

A statement from Dr. W.M., dated April 1985 indicated that he 
had treated the veteran for tension headaches with 
Phenobarbital and belladonna.  He added in June 1985 that he 
provided the veteran treatment for nervous problems since 
1971 and various medications had been prescribed.  The 
veteran had also had expressed complaints of headaches and 
dizzy spells.  The physician felt that the veteran had 
nervous problems such as tension headaches, better at times 
and worse at others.

At his RO hearing in May 1985, the veteran testified that he 
was receiving treatment for headaches and a nervous condition 
from a private physician.  He could recall no personal 
problems or other situations resulting in excessive worry 
during his period of active duty.  The veteran indicated that 
during his first period of active duty he had no problems 
with his nerves, only mild headaches.

In a December 1985 decision, the Board denied service 
connection for depression on the basis that the veteran's 
nervous condition predated service and there was no evidence 
of acute exacerbations of the preexisting condition.  

VA Medical Center treatment records from 1987 to 1993 show 
that the veteran was seen for anxiety and nervousness during 
this time.  

In a May 1990 report, Ingwell Psychological Services 
diagnosed the veteran with major depression and somatiform 
disorder.

A letter dated March 2000 from the VA registered nurse who 
saw the veteran for medication management and psychotherapy 
to manage his depressive disorder indicated that the 
veteran's actual diagnosis was adjustment reaction with 
depressed mood related to his medical condition.  She 
indicated that the medical condition was his knee pain and 
she had followed him since June 1999.  It was noted that the 
veteran was willing to take medication and the medication did 
seem to reduce his anxiety and depression symptoms.  However, 
she indicated, they were not fully eliminated and tended to 
worsen with additional stress.  She stated that she would 
support that the veteran's compensation be determined based 
on all his medical and mental health problems and believed 
that he had more symptoms and disability than the current 
determination recognized.

A July 2000 VA examination diagnosed anxiety disorder not 
otherwise specified.  The examiner noted that the veteran's 
nervous condition did not appear to be related to his 
osteoarthritis.  The examiner noted that the veteran's 
nervous condition began in the military which he admitted 
began prior to his knee injury and it was unlikely to have 
had any exacerbation in symptoms due to his knee condition.  
The veteran did appear to have a psychogenic cause of his 
tactile experiences; however, it was noted that he had never 
been fully examined by a dermatologist to determine if there 
was a medical cause for his skin condition.

In a September 2003 decision, the Board reopened and remanded 
the veteran's claim of service connection for depression.  

The veteran was afforded a VA examination in February 2004.  
The examiner's impression was anxiety, not otherwise 
specified; psychotic depression vs. depression, not otherwise 
specified, and history of PTSD and generalized anxiety 
disorder.  The examiner's assessment was that the veteran had 
been having multiple problems regarding his anxiety and sleep 
since the military.  The examiner noted that the veteran had 
been diagnosed in the past a chronic stressor disorder, 
generalized anxiety disorder, nervous condition, stress 
reaction, and PTSD.  The examiner commented that the veteran 
stated that all these symptoms started in the military and 
got worse.  The veteran was not able to pinpoint any 
precipitating factor.  The examiner noted that the veteran 
had a family history of anxiety disorder.  

The veteran underwent a VA examination in November 2004.  The 
examiner's diagnosis was anxiety disorder, not otherwise 
specified and schizotypal and avoidant traits.  The examiner 
commented that the veteran had already been denied service 
connection for anxiety disorder, as it had been clearly shown 
that it existed prior to his time in service.  The examiner 
stated that there was no significant history of depressive 
symptoms in his past psychological testing or his recent 
outpatient clinic note.  The examiner stated that the veteran 
did not endorse or exhibit enough symptomatology to meet any 
diagnosis of depression.  The examiner stated that the 
records show that the veteran's anxiety problems had been 
longstanding, and either clearly predated or occurred almost 
coincidentally at the time of his entering service.  There 
was no evidence to support a claim that the veteran's time in 
the military exacerbated his anxiety symptoms.  

The examiner opined that the veteran's anxiety disorder was 
not caused by or a result of his military service.  With 
respect to whether or not there was an aggravation of the 
underlying anxiety problems, the examiner could not find any 
evidence of this.  The veteran did not clearly fit into any 
specific category based on the brief clinical interview at 
the time of the examination.  The examiner commented that the 
veteran did not make the criteria for a somatoform disorder, 
or for any other specific anxiety disorder, such as general 
anxiety disorder, PTSD, or obsessive-compulsive disorder.  
There was no evidence of an underlying depressive disorder or 
mood worsening related to the veteran's military service.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § §1110, 
1131 (West 2002).  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for a chronic disability on a presumptive basis, 
if such is shown to be manifested to a compensable degree 
within one year after the veteran was separated from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  The VA Office of General Counsel held that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The Court reached a 
similar interpretation in Cotant v. Principi, 17 Vet.App. 116 
(2003).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The evidence clearly shows that the veteran has a current 
psychiatric disability.  At his July 2000 and November 2004 
VA examinations, he was diagnosed with anxiety disorder.  The 
evidence also shows that the veteran was seen for various 
psychiatric symptoms during his second period of service from 
April 1981 to March 1984 (anxiety, nervousness, sleep 
disturbance).  Furthermore, it is noted that in June 1984 (3 
months after the veteran left service), he was diagnosed with 
generalized anxiety disorder.  

The issue that must be resolved is whether or not the 
veteran's psychiatric condition noted during his second 
period of service predated his induction into service.  The 
evidence must be clear and unmistakable that the psychiatric 
condition existed prior to service in order to rebut the 
presumption of soundness.  In this instance, although the 
Board found in December 1985 that there was clear and 
unmistakable evidence that the veteran's nervous condition 
predated service (this decision was based largely on the 
statement from Dr. W.M. who stated that he had treated the 
veteran for nervous problems since 1971), evidence submitted 
since that time puts the issue of pre-existence into 
question.  

Specifically, at the veteran's November 2004 VA examination, 
the examiner was equivocal on the issue of pre-existence of 
the veteran's nervous condition.  He stated that the 
veteran's anxiety problems "either clearly predated or 
(emphasis added) occurred almost coincidentally at the time 
of him entering military service."  Because the current 
record includes competent medical evidence tending to show 
tat the nervous condition occurred almost coincidentally with 
the veteran's entrance into service, it cannot be found that 
there is clear and unmistakable evidence establishing that 
the disability was present before service, and the 
presumption of soundness is not rebutted  Accordingly, as a 
matter of law, the veteran is presumed to have been sound at 
the time he entered service in April 1981.  Further evidence 
of the veteran's soundness when he entered service is the 
finding at his induction examination that his psychiatric 
status was normal.  

Since the evidence shows that the veteran was sound when he 
entered service, it next must be determined whether or not 
the veteran's currently diagnosed anxiety disorder is related 
to the symptoms for which he was treated in service between 
1981 and 1984.  Considering that the veteran was diagnosed 
with generalized anxiety disorder only three months after 
leaving service (and was not given a separation examination), 
all doubt is resolved in the veteran's favor, and his 
currently diagnosed anxiety disorder is deemed to have begun 
in service.  

As the veteran has been granted the benefit he was seeking 
(service connection for anxiety disorder), it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2004).  



ORDER

Entitlement to service connection for anxiety disorder is 
granted.




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


